     Case 2:20-cv-00182-TOR    ECF No. 41-1      filed 07/13/20     PageID.815 Page 1 of 29



 1 Matt Adams                                      Nicholas Espíritu*
   NORTHWEST IMMIGRANT                             Sarah Kim Pak*
 2
   RIGHTS PROJECT                                  Kevin Herrera*
 3 615 Second Avenue, Suite 400                    Tanya Broder*
   Seattle, WA 98104                               NATIONAL IMMIGRATION LAW
 4 (206) 957-8611                                  CENTER
                                                   3450 Wilshire Boulevard, #108-62
 5   David Hinojosa*                               Los Angeles, CA 90010
     Genevieve Bonadies Torres*                    (213) 639-3900
 6
     LAWYERS’ COMMITTEE FOR                        (*pro hac vice applications pending)
 7   CIVIL RIGHTS UNDER LAW
     1500 K Street, NW, Suite 900
 8   Washington, DC 20005
      (202) 662-8600
 9
     (*pro hac vice applications pending)
10
                       UNITED STATES DISTRICT COURT
11                    EASTERN DISTRICT OF WASHINGTON
                                AT SPOKANE
12
     STATE OF WASHINGTON,
13
                                                         No. 2:20-cv-00182-TOR
14                                 Plaintiffs,
                vs.                                      BRIEF OF AMICI CURIAE
15                                                       BLACK ALLIANCE FOR
   BETSY DeVOS, in her official capacity as              JUST IMMIGRATION AND
16 Secretary of the United States Department of
                                                         OTHER ORGANIZATIONS IN
   Education, and the UNITED STATES DEPARTMENT
17 OF EDUCATION, a federal agency,                       SUPPORT OF PLAINTIFF’S
                                                         MOTION FOR PARTIAL
18                                                       SUMMARY JUDGMENT
                                   Defendants.
19

20

21

22

23
      BRIEF OF AMICI CURIAE                        NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                                  615 Second Avenue, Suite 400
                                                                            Seattle, WA 98104
                                                                               (206) 957-8611
     Case 2:20-cv-00182-TOR       ECF No. 41-1         filed 07/13/20     PageID.816 Page 2 of 29



 1                                 TABLE OF CONTENTS
 2
       STATEMENT OF INTEREST OF AMICI CURIAE ------------------------------ vi
 3
       SUMMARY OF ARGUMENT--------------------------------------------------------- 1
 4     ARGUMENT ------------------------------------------------------------------------------ 2
 5             CONGRESS INTENDED TO EQUIP HIGHER EDUCATION
               INSTITUTIONS WITH DISCRETION AND FLEXIBILITY TO MEET
 6             THE NEEDS OF THEIR CAMPUS COMMUNITIES -------------------- 2
 7             A. Plain Text and Legislative Record of the CARES Act Demonstrate
                  Congressional Intent to Grant Educational Institutions Broad
 8                Discretion and Flexibility --------------------------------------------------- 3

 9             B. Congress Intended to Equip Educational Institutions in Assisting
                  Their Entire Educational Communities ----------------------------------- 6
10       II.   DOE’S ATTEMPTS TO IMPOSE PRWORA RESTRICTIONS
11
               ON HEEREF FUNDING CONTRAVENES CONGRESSIONAL
               INTENT --------------------------------------------------------------------------- 7
12       III. DOE’S RESTRICTIONS WILL HARM IMMIGRANT STUDENTS
              AND CAMPUSES PROFOUNDLY, CONTRAVENING CONGRESS’
13
              GOALS UNDER THE CARES ACT ---------------------------------------- 10
14             A. Declarations from Organizations and Students Reflect the
                  Devastating Impact of DOE’s Eligibility Restrictions on Immigrant
15
                  Students and Their Institutions ------------------------------------------- 10
16             B. Immigrant Students are Integral to Cohesive and Stable Academic
                  Communities, but the DOE’s Restrictions Will Deprive Universities
17
                  of the Critical Benefits of Their Participation -------------------------- 15
18             C. Secretary DeVos’ Willful Disregard for the Language and Intent of
                  HEERF Funding Will Also Compromise Immigrants’ Substantial
19                Contributions to National and State Economies ---------------------- 18
20     CONCLUSION -------------------------------------------------------------------------- 20
21

22

23
     BRIEF OF AMICI CURIAE                               NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                  ii                    615 Second Avenue, Suite 400
                                                                                  Seattle, WA 98104
                                                                                     (206) 957-8611
     Case 2:20-cv-00182-TOR         ECF No. 41-1         filed 07/13/20     PageID.817 Page 3 of 29



 1                                TABLE OF AUTHORITIES
 2
     CASES
 3
   Abramski v. United States,
 4   573 U.S. 169 (2014) ----------------------------------------------------------------------- 4
 5 Fisher v. Univ. of Texas at Austin,
 6   136 S. Ct. 2198 (2016) ------------------------------------------------------------------- 16

 7   Fisher v. Univ. of Texas at Austin,
       570 U.S. 297 (2013) ---------------------------------------------------------------------- 16
 8
     Grutter v. Bollinger,
 9
      539 U.S. 306 (2003) ---------------------------------------------------------------------- 16
10
     Oakley v. Devos,
11    2020 WL 3268661 (N.D. Cal. June 17, 2020) -------------------------------------- 8, 9
12 Rural Alaska Cmty. Action Program v. Smith,
13  847 F.2d 535 (9th Cir. 1988) ------------------------------------------------------------- 5

14
     STATUTES
15

16   8 U.S.C. § 1611 ------------------------------------------------------------------------ passim

17   Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136, 134
      Stat. 281 (2020)---------------------------------------------------------------------- passim
18
     Higher Education Emergency Relief Fund,
19
      134 Stat. § 18004 (2020) ----------------------------------------------------------- passim
20

21   REGULATIONS

22
     85 Fed. Reg 36494 (Jun. 17, 2020)--------------------------------------------------------- 3
23
      BRIEF OF AMICI CURIAE                                NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                   iii                    615 Second Avenue, Suite 400
                                                                                    Seattle, WA 98104
                                                                                       (206) 957-8611
     Case 2:20-cv-00182-TOR          ECF No. 41-1         filed 07/13/20     PageID.818 Page 4 of 29



 1   OTHER AUTHORITIES
 2
     166 Cong. Rec. (Mar. 27, 2020) ----------------------------------------------------- passim
 3
     American Immigration Council, Immigrants in Washington (2015) ----------------- 20
 4
     Peter Barbatis, Underprepared, Ethnically Diverse Community College Students:
 5     Factors Contributing to Persistence, 33 J. DEV. EDUC. 16 (2010) ----------------- 18
 6
   Centers for Disease Control and Prevention, COVID-19 in Racial and Ethnic
 7  Minority Groups (Jun. 25, 2020)-------------------------------------------------------- 11

 8 Brief for Amici Curiae Institutions of Higher Education in Support of
     Respondents, Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 2019 WL
 9   5064961 (U.S. 2019)----------------------------------------------------------------- 16, 17
10
   Frequently Asked Questions about the Emergency Financial Aid Grants to
11   Students under Section 18004 of the Coronavirus Aid, Relief, and Economic
     Security (CARES) Act---------------------------------------------------------------------- 2
12
     Elena Hernandez, The Washington State Dream Act: An Investment for All
13     Washingtonians, Washington State Budget & Policy Center (Feb. 2014)--- 17, 18
14
   Dan Kosten, Immigrants as Economic Contributors: Immigrant Entrepreneurs,
15  National Immigration Forum (Jul. 11, 2018) ----------------------------------------- 19

16   Dan Kosten, Immigrants as Economic Contributors: Immigrant Tax Contributions
      and Spending Power, National Immigration Forum (Sep. 6, 2018) --------------- 19
17
   Kevin M. Lewis, Eligibility Requirements for Emergency Financial Aid Grants to
18
    Students Under Section 18004 of the CARES Act, Cong. Research Serv. (May 20,
19  2020) ----------------------------------------------------------------------------------------- 4

20   Letter from Secretary of Education, to College and University Presidents (Apr. 9,
       2020) ----------------------------------------------------------------------------------------- 4
21

22 New American Economy and Presidents’ Alliance on Higher Education and
    Immigration, Undocumented Students in Higher Education, Executive Summary
23  (2020) --------------------------------------------------------------------------------------- 15
      BRIEF OF AMICI CURIAE                                 NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                     iv                    615 Second Avenue, Suite 400
                                                                                     Seattle, WA 98104
                                                                                        (206) 957-8611
     Case 2:20-cv-00182-TOR         ECF No. 41-1        filed 07/13/20     PageID.819 Page 5 of 29



 1
     Kathleen R. Page, M.D., et al., Undocumented U.S. Immigrants and Covid-19, N.
 2
      Engl. Med. 2020 --------------------------------------------------------------------------- 11
 3
   Zenen Jaimes Pérez, “Removing Barriers to Higher Education for Undocumented
 4   Students,” Center for American Progress (December 2014) ----------------------- 17

 5 Nicole Prchal Svajlenka, A Demographic Profile of DACA Recipients on the
    Frontlines of the Coronavirus Response, Center for American Progress (2020)
 6
     ------------------------------------------------------------------------------------------ 19, 20
 7
     TheDream.US, 2018-2019 Scholar Survey (Aug. 2019)------------------------------- 16
 8
   University Statement on U.S. Supreme Court’s DACA Decision, Gonzaga
 9  University (Jun. 18, 2020) --------------------------------------------------------------- 17

10

11

12

13

14

15

16

17

18

19

20

21

22

23
      BRIEF OF AMICI CURIAE                               NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                    v                    615 Second Avenue, Suite 400
                                                                                   Seattle, WA 98104
                                                                                      (206) 957-8611
     Case 2:20-cv-00182-TOR      ECF No. 41-1        filed 07/13/20     PageID.820 Page 6 of 29



 1                 STATEMENT OF INTEREST OF AMICI CURIAE
 2
           The Black Alliance for Just Immigration (“BAJI”) was founded in April 2006
 3
     in response to the massive outpouring of opposition of immigrants and their
 4
     supporters to the repressive immigration bills then under consideration by the U.S.
 5
     Congress. The national debate over immigrant rights is one of the current challenges
 6

 7   to racial equity and human rights. BAJI believes that a thriving multiracial

 8   democracy requires racial, social and economic justice for all. In its current work,
 9
     BAJI educates and engages the African American and Black immigrant community
10
     to organize and advocate for racial, social and economic justice. BAJI is especially
11
     concerned with the impact of COVID-19 on the African American and Black
12
     immigrant community and administered a needs assessment survey to its members
13

14   and networks to gauge the impact. At the local and regional level, BAJI provides

15   training and technical assistance to partner organizations to develop leadership
16
     skills, works with faith communities to harness their prophetic voice, and initiates
17
     vibrant dialogues with African Americans and Black immigrants to discover more
18
     about race, diverse identities, racism, migration, and globalization.
19
           The Lawyers’ Committee for Civil Rights Under Law (“Lawyers’
20

21   Committee”) is a nonpartisan, nonprofit organization that was formed in 1963 at the

22   request of President John F. Kennedy to involve the private bar in providing legal
23
      BRIEF OF AMICI CURIAE                            NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                vi                    615 Second Avenue, Suite 400
                                                                                Seattle, WA 98104
                                                                                   (206) 957-8611
     Case 2:20-cv-00182-TOR      ECF No. 41-1     filed 07/13/20     PageID.821 Page 7 of 29



 1   services to address racial discrimination. The mission of the Lawyers’ Committee is
 2
     to secure equal justice under law, through the rule of law, targeting in particular the
 3
     inequities confronting African-Americans and other racial and ethnic minorities.
 4
     The principal mission of the Educational Opportunities Project at the Lawyers’
 5
     Committee is to ensure that all students have access to quality educational
 6

 7   opportunities and to enforce civil rights protections for all students in K-12 and

 8   higher education. In the area of immigration, more recently, Lawyers’ Committee’s
 9
     work includes lawsuits challenging the Secretary of Commerce’s inclusion of a
10
     citizenship question on the 2020 Census in City of San Jose v. Ross and President
11
     Donald Trump’s termination of humanitarian protection and relief for immigrants
12
     from Liberia in African Communities Together v. Trump, and filing amicus briefs in
13

14   challenges to the Department of Homeland Security’s rescission of the Deferred

15   Action for Childhood Arrivals (“DACA”) program (Regents of the Univ. of
16
     California v. Dep't of Homeland Sec.).
17
           The National Immigration Law Center (“NILC”) is the primary national
18
     organization in the United States exclusively dedicated to defending and advancing
19
     the rights and opportunities of low-income immigrants and their families. Over the
20

21   past 35 years, NILC has won landmark legal decisions protecting fundamental

22   rights, and has advanced policies that reinforce the nation’s values of equality,
23
      BRIEF OF AMICI CURIAE                           NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                vii                615 Second Avenue, Suite 400
                                                                             Seattle, WA 98104
                                                                                (206) 957-8611
     Case 2:20-cv-00182-TOR      ECF No. 41-1      filed 07/13/20     PageID.822 Page 8 of 29



 1   opportunity, and justice. We focus on issues that affect the well-being and economic
 2
     security of immigrant communities: health care and safety net programs; education
 3
     and training; workers’ rights; and other federal and state policies affecting
 4
     immigrants. NILC is recognized for its expertise in public benefits laws and policies
 5
     affecting low-income immigrants, including the implementation of the Personal
 6

 7   Responsibility and Work Opportunity Reconciliation Act of 1996 (PRWORA).

 8   Defendants’ misapplication of the laws governing access to services for immigrants
 9
     will undermine the ability of educational institutions to fulfill their missions during
10
     this unprecedented health crisis and will increase the risks to public health and
11
     safety.
12

13

14

15

16

17

18

19

20

21

22

23
      BRIEF OF AMICI CURIAE                            NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                viii                615 Second Avenue, Suite 400
                                                                              Seattle, WA 98104
                                                                                 (206) 957-8611
     Case 2:20-cv-00182-TOR      ECF No. 41-1       filed 07/13/20     PageID.823 Page 9 of 29



 1                             SUMMARY OF ARGUMENT
 2
            Through the Coronavirus Aid, Relief, and Economic Security Act (CARES
 3
     Act), Pub. L. No. 116-136, 134 Stat. 281 (2020), Congress created the Higher
 4
     Education Emergency Relief Fund (HEERF), so that institutions of higher education
 5
     (hereinafter “institutions”) could “prevent, prepare for, and respond to coronavirus.”
 6

 7   134 Stat. § 18004 (a), (c) at 567-68. Authorizing Defendants’ restrictions based on

 8   its suggestion that the word “students” in the CARES Act is ambiguous would allow
 9
     federal agencies to repurpose legislation unilaterally and usurp congressional intent,
10
     in violation of the Administrative Procedure Act, Spending Clause, and the
11
     Separation of Powers doctrine. As detailed below, the legislative history of the
12
     CARES Act confirms that Congress intended to grant broad discretion and flexibility
13

14   to institutions to address disruptions to their campus operations and educational

15   communities due to this pandemic. Congress did not incorporate any limitations on
16
     the use of the HEERF funds based on immigration status nor did Congress intend
17
     for 8 U.S.C. 1611’s limitations to apply. As the appended declarations of students
18
     and organizations demonstrate, Defendants’ actions undermine the purpose of the
19
     HEERF funds, frustrate the educational mission of these institutions, and harm entire
20

21   academic communities. Supporting all students is necessary to advance the health,

22   safety, and vitality of Washington’s campus communities.
23
     BRIEF OF AMICI CURIAE                            NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                1                    615 Second Avenue, Suite 400
                                                                               Seattle, WA 98104
                                                                                  (206) 957-8611
     Case 2:20-cv-00182-TOR    ECF No. 41-1    filed 07/13/20    PageID.824 Page 10 of 29



 1                                     ARGUMENT
 2
      I.   CONGRESS INTENDED TO EQUIP HIGHER EDUCATION
 3         INSTITUTIONS WITH DISCRETION AND FLEXIBILITY TO
           MEET THE NEEDS OF THEIR CAMPUS COMMUNITIES
 4
           On March 27, 2020, Congress enacted the bipartisan CARES Act, and under
 5
     Section 18004, allocated $12.56 billion to create the HEERF program to help
 6

 7   educational institutions “prevent, prepare for, and respond to coronavirus.” CARES

 8   Act, 134 Stat. §§ 18001(a), (b)(3) at 564; §18004(a)(1) at 567. Despite Congress’
 9
     intent to provide educational institutions flexibility to meet the needs of their
10
     communities during this crisis, on April 21, 2020, Defendants issued guidance
11
     restricting eligibility for emergency assistance under HEERF. The guidance declared
12
     that these funds would be available to “[o]nly students who are or could be eligible
13

14   to participate in programs under Section 484 in Title IV of the Higher Education

15   Act.” Frequently Asked Questions about the Emergency Financial Aid Grants to
16
     Students under Section 18004 of the Coronavirus Aid, Relief, and Economic Security
17
     (CARES) Act, ECF No. 6-1 at 129, Ex. G. On May 21, 2020, Defendants issued
18
     additional guidance limiting eligibility for HEERF emergency assistance further, by
19
     imposing the Personal Responsibility and Work Opportunity Reconciliation Act of
20

21   1996’s (PRWORA’s) restrictions on immigrant access to certain “Federal public

22   benefits” under 8 U.S.C. § 1611. On June 17, 2020, after this lawsuit was filed
23
      BRIEF OF AMICI CURIAE                       NORTHWEST IMMIGRANT RIGHTS PROJECT
                                              2                 615 Second Avenue, Suite 400
                                                                          Seattle, WA 98104
                                                                             (206) 957-8611
     Case 2:20-cv-00182-TOR     ECF No. 41-1    filed 07/13/20    PageID.825 Page 11 of 29



 1   challenging the policy, the Department of Education (DOE) published an interim
 2
     final rule (“IFR”) redefining “student” to mean persons “who are or could be
 3
     eligible” to participate in programs under Title IV. Dep’t of Educ., Eligibility of
 4
     Students at Institutions of Higher Education for Funds under the Coronavirus Aid,
 5
     Relief, and Economic Security (CARES) Act, 85 Fed. Reg. 36494, 36497 (June 17,
 6

 7   2020). Collectively, the DOE’s actions to import Title IV and PWRORA eligibility

 8   criteria are hereinafter referred to as “restrictions”). The Secretary and DOE’s
 9
     restrictions are arbitrary and capricious and conflict with congressional intent.
10
               A. Plain Text and Legislative Record of the CARES Act
11                Demonstrate Congressional Intent to Grant Educational
                  Institutions Broad Discretion and Flexibility
12
           Congress’ intent to grant broad discretion to educational institutions to
13

14   address disruptions to their campus operations and their educational communities is

15   evidenced by the plain text of the CARES Act. In Section 18004(c), Congress
16
     expressly allows educational institutions to use the HEERF assistance “to cover any
17
     costs associated with significant changes to the delivery of instruction due to the
18
     coronavirus” subject to only two requirements. 134 Stat. at 568 (emphasis added).
19
     First, institutions must not use HEERF funds to make “payment to contractors for
20

21   the provision of pre-enrollment recruitment activities; endowments; or capital

22   outlays associated with facilities related to athletics, sectarian instruction, or
23
      BRIEF OF AMICI CURIAE                        NORTHWEST IMMIGRANT RIGHTS PROJECT
                                               3                 615 Second Avenue, Suite 400
                                                                           Seattle, WA 98104
                                                                              (206) 957-8611
     Case 2:20-cv-00182-TOR       ECF No. 41-1   filed 07/13/20    PageID.826 Page 12 of 29



 1   religious worship.” Id. Second, institutions must distribute at least half of their
 2
     HEERF-allocated funds directly to students to help cover expenses related to the
 3
     disruption of campus operations due to coronavirus. Id. Beyond these two
 4
     requirements, Section 18004 does not place any restrictions on the institutions’ use
 5
     of funds. See Letter from Secretary of Education, to College and University
 6

 7   Presidents (Apr. 9, 2020), ECF No. 6-1 at 8, Ex. B (presenting the Secretary’s once-

 8   held view that “[t]he only statutory requirement is that the funds be used to cover
 9
     expenses related to the disruption of campus operations due to coronavirus”). The
10
     requirements in Section 18004(c) govern only how HEERF funds may be used, not
11
     which students an institution may assist. See Kevin M. Lewis, Eligibility
12
     Requirements for Emergency Financial Aid Grants to Students Under Section 18004
13

14   of   the   CARES      Act,    Cong.   Research      Serv.      4    (May       20,     2020),

15   https://tinyurl.com/yanw8qp4.
16
           Beyond the unambiguous language of the statute, the legislative record behind
17
     the CARES Act confirms Congress’ intent to grant broad discretion and flexibility
18
     to educational institutions. See Abramski v. United States, 573 U.S. 169, 179, (2014)
19
     (explaining that when interpreting a statute for which there are conflicting textual
20

21   interpretations, the court must “interpret the relevant words not in a vacuum, but

22   with reference to the statutory context, ‘structure, history, and purpose.’”). On March
23
      BRIEF OF AMICI CURIAE                          NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                 4                615 Second Avenue, Suite 400
                                                                            Seattle, WA 98104
                                                                               (206) 957-8611
     Case 2:20-cv-00182-TOR      ECF No. 41-1     filed 07/13/20    PageID.827 Page 13 of 29



 1   22, as Senator Lamar Alexander (R-TN) underscored the critical need for the
 2
     legislation, he explained that the bill included “money for block grants . . . for higher
 3
     education . . . which will provide immediate assistance.” 166 Cong. Rec. S1895; see
 4
     also Rural Alaska Cmty. Action Program v. Smith, 847 F.2d 535, 536 (9th Cir. 1988)
 5
     (“the block grant system . . . permits [federal fund grantees] to administer the
 6

 7   programs with minimal federal involvement and few federal procedural

 8   requirements.”). On March 25, Senator Susan Collins (R-ME), emphasized that
 9
     “direct aid to colleges and universities is needed to help these institutions offset these
10
     sudden revenue losses and unexpected costs.” 166 Cong. Rec. S2057. On March 27,
11
     after describing that schools in her congressional district “need[ed] funding
12
     flexibility due to disruption in the academic year from COVID–19,”
13

14   Congresswoman Lauren Underwood (D-IL) remarked that she is “pleased that the

15   CARES Act begins to deliver.” Id. at H1856.
16
           Congress understood that local institutions, communities, and state and local
17
     governments occupy a key role in combatting the pandemic on the front lines, and
18
     that they require flexibility to achieve these goals. For example, on March 25,
19
     Senator Tom Cotton (R-AR) pointed to the expertise of local authorities with regard
20

21   to stay-at-home orders and argued that “decisions must be based on local

22   conditions,” not “arbitrary” nationally mandated timelines. Id. at S2033. During the
23
      BRIEF OF AMICI CURIAE                          NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                 5                 615 Second Avenue, Suite 400
                                                                             Seattle, WA 98104
                                                                                (206) 957-8611
     Case 2:20-cv-00182-TOR      ECF No. 41-1    filed 07/13/20    PageID.828 Page 14 of 29



 1   House floor debate on March 27, Congressman Anthony Gonzalez (R-OH) voted in
 2
     support because the CARES Act “provides critical resources for those who need it
 3
     most: . . . our local leaders who are fighting this virus on the front lines.” Id. at
 4
     H1832.
 5
           Understanding this, Congress directed the HEERF funds to flow directly to
 6

 7   educational institutions, § 18004(a)-(b), 134 Stat. at 567-68, to enable them to fulfill

 8   their educational mission, while protecting the health and safety of their student
 9
     community. In a speech submitted on March 27, Congressman Peter DeFazio (D-
10
     OR) explained that emergency relief is provided to educational institutions “to help
11
     defray costs, such as lost revenue, to support social distancing and distance
12
     education, and to issue emergency grants to impacted students for food, housing,
13

14   course materials, tech, and healthcare and childcare.” 166 Cong. Rec. E345.

15   Congresswoman Pramila Jayapal (D-WA) also clarified that the CARES Act
16
     “invests . . . [in] institutions of higher education to help alleviate the challenges
17
     educators, students, and families are struggling with.” Id. at E340.
18
               B. Congress Intended to Equip Educational Institutions in Assisting
19                Their Entire Educational Communities
20
           Congress created HEERF funding to serve as a community benefit,
21
     recognizing that colleges and universities would be best situated to understand and
22
     respond to the complex and localized needs of their educational communities. These
23
      BRIEF OF AMICI CURIAE                         NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                6                 615 Second Avenue, Suite 400
                                                                            Seattle, WA 98104
                                                                               (206) 957-8611
     Case 2:20-cv-00182-TOR      ECF No. 41-1    filed 07/13/20    PageID.829 Page 15 of 29



 1   needs include providing access and means for students to continue their education
 2
     and pursue their academic interests. Congressman Thompson (D-CA) explained that
 3
     the money allocated through the HEERF program would “ensure America's learners
 4
     are still able to operate remotely and can continue to develop to their full potential.”
 5
     Id. at H1860. Similarly, Senator Collins (R-ME) remarked that direct aid to
 6

 7   institutions would “make sure that their students could still receive a quality

 8   education.” Id. at S2057.
 9
           When setting up the HEERF program, Congress had all students whose
10
     education was disrupted by the crisis in mind. See, e.g., id. at H1856 (daily ed. Mar.
11
     27, 2020) (statement of Rep. Underwood) (remarking that the grants would
12
     “support[] college students whose semesters were disrupted due to COVID-19”); id.
13

14   at H1823 (daily ed. Mar. 27, 2020) (statement of Rep. Scott) (stating that the grants

15   would go to students “displaced” by the COVID-19 crisis). The final language of
16
     Section 18004 fulfills Congress’ intent by not qualifying or otherwise limiting which
17
     students would be eligible. See 134 Stat. at 567-68.
18
     II.   DOE’S ATTEMPTS TO IMPOSE PRWORA RESTRICTIONS ON
19         HEERF FUNDING CONTRAVENES CONGRESSIONAL INTENT
20
           The plain text of the CARES Act does not allow for Defendants’ imposition
21
     of eligibility restrictions based on immigration status. The legislative record
22
     similarly demonstrates that Congress intended to grant educational institutions wide
23
      BRIEF OF AMICI CURIAE                         NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                7                 615 Second Avenue, Suite 400
                                                                            Seattle, WA 98104
                                                                               (206) 957-8611
     Case 2:20-cv-00182-TOR     ECF No. 41-1    filed 07/13/20    PageID.830 Page 16 of 29



 1   latitude in determining how to utilize these funds. Defendants’ efforts to
 2
     superimpose PRWORA onto HEERF funds ignores not only the text and legislative
 3
     history of the CARES Act, but also the limited scope of PRWORA’s restrictions.
 4
           This Court and the Northern District of California agree that the CARES Act
 5
     is silent regarding any restrictions on students’ eligibility for HEERF assistance. See
 6

 7   Order Grant Mot. Prelim. Inj., ECF No. 31 at 19 (“That Congress . . . failed to include

 8   specific language to exclude noncitizens from eligibility for HEERF funds, indicates
 9
     that the omission was intentional.”); Oakley v. Devos, No. 20-CV-03215-YGR, 2020
10
     WL 3268661, at *11 (N.D. Cal. June 17, 2020) (“Nothing in Section 18004(c)
11
     suggests eligibility requirements . . . apply to the additional, new emergency funds
12
     established in the HEERF program.”). This silence extends to the application of
13

14   immigration restrictions of any kind, including by PRWORA’s provisions under 8

15   U.S.C. § 1611(a). In its recent analysis of PRWORA’s applicability to HEERF, the
16
     Northern District of California was “not persuaded . . . that the Secretary’s election
17
     to apply 1611(a)’s restrictions to these funds as an eligibility condition would be
18
     lawful.” Oakley, 2020 WL 3268661, at *16.
19
           Longstanding agency interpretation has clarified the types of services that fall
20

21   within the “Federal public benefit” definition, and those that fall outside of, or are

22   exempt from, its restrictions on immigrant eligibility. Id. at *15 (examining federal
23
      BRIEF OF AMICI CURIAE                        NORTHWEST IMMIGRANT RIGHTS PROJECT
                                               8                 615 Second Avenue, Suite 400
                                                                           Seattle, WA 98104
                                                                              (206) 957-8611
     Case 2:20-cv-00182-TOR     ECF No. 41-1    filed 07/13/20    PageID.831 Page 17 of 29



 1   programs exempt from PRWORA and concluding that “1611(a)’s applicability to
 2
     the HEERF program is far from automatic or ‘indisputable’”). HEERF funds are
 3
     akin to block grants and similar funding streams, which benefit whole communities
 4
     and institutions. See id. at *14 (distinguishing block grants or funding directed at
 5
     communities from “Federal public benefits”). The timing and scope of the CARES
 6

 7   Act is also critical here: HEERF funds are context-specific and responsive to the

 8   needs of educational institutions stemming from the sudden COVID-19 crisis. See
 9
     166 Cong. Rec. H1823 (daily ed. Mar. 27, 2020) (statement of Rep. Bobby Scott)
10
     (“[T]he CARES Act is not a stimulus package; it is a disaster relief effort”); Oakley,
11
     2020 WL 3268661, at *15 (“[T]he CARES Act and HEERF program were enacted
12
     in response to an unprecedented national emergency and public health crisis caused
13

14   by COVID-19.”). Blunt application of PRWORA to a more specific statute passed

15   later in time would undermine the purpose of the CARES Act, demonstrating its
16
     poor fit for funds designed to help educational institutions weather a global
17
     pandemic. See id. at *13 (“[E]ven if HEERF funds were construed to fall within the
18
     benefits barred by section 1611(a), Congress’ direction that HEERF funds be
19
     provided to all students supersedes the earlier, more general statute in section 1611,
20

21   even if it purports to apply ‘notwithstanding’ other enactments”) (emphasis in

22   original).
23
      BRIEF OF AMICI CURIAE                        NORTHWEST IMMIGRANT RIGHTS PROJECT
                                               9                 615 Second Avenue, Suite 400
                                                                           Seattle, WA 98104
                                                                              (206) 957-8611
     Case 2:20-cv-00182-TOR       ECF No. 41-1    filed 07/13/20    PageID.832 Page 18 of 29



 1           Constraining educational institutions’ ability to address these concerns
 2
     flexibly is incompatible with Congress’ understanding that those institutions are best
 3
     positioned to decide how to help their academic communities survive this pandemic.
 4
     III.    DOE’S RESTRICTIONS WILL HARM IMMIGRANT STUDENTS
 5           AND CAMPUSES PROFOUNDLY, CONTRAVENING CONGRESS’
             GOALS UNDER THE CARES ACT
 6

 7           The Department’s improper attempts to apply PRWORA to HEERF would

 8   have a devastating impact on targeted immigrant students and their campus
 9
     communities. See, e.g., Ex. 1, Decl. of Gyamfi ¶¶ 9-22.1 Students excluded from
10
     receipt of HEERF funds by DOE’s eligibility restrictions are no less integral to the
11
     stability and vitality of their educational communities than any other person at those
12

13
     institutions. Declarations by Amicus Black Alliance for Just Immigration (BAJI),

14   immigrant students denied HEERF funds, and related research illustrate the

15   interconnected nature of educational communities and the broader harms that flow
16
     from DOE’s arbitrary decision to exclude certain students from institutional support.
17
                 A. Declarations from Organizations and Students Reflect the
18                  Devastating Impact of DOE’s Eligibility Restrictions on Immigrant
                    Students and Their Institutions
19

20   1
         See also Pl. Mot. for Partial Summ. J. (June 29, 2020), ECF No. 37 at 6-8, 13, 17-
21
     20 (explaining how these consequences result in violations of the Administrative
22
     Procedure Act. 5 U.S.C. §§ 706(2)(A), (C), (D) (2020)).
23
         BRIEF OF AMICI CURIAE                        NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                 10                615 Second Avenue, Suite 400
                                                                             Seattle, WA 98104
                                                                                (206) 957-8611
     Case 2:20-cv-00182-TOR     ECF No. 41-1    filed 07/13/20    PageID.833 Page 19 of 29



 1
           Due to “[l]ong-standing system health and social inequities,” Black and
 2

 3   Latinx populations are at much greater risk of COVID-19 hospitalizations, with rates

 4   five times and four times, respectively, greater than non-Hispanic Whites. Centers
 5   for Disease Control and Prevention, COVID-19 in Racial and Ethnic Minority
 6
     Groups (Jun. 25, 2020), https://tinyurl.com/ybwns8j7. These dangers are
 7
     compounded for immigrants of color who often do not have access to health care
 8
     and other critical supports. Kathleen R. Page, M.D., et al., Undocumented U.S.
 9

10   Immigrants and Covid-19, N. Engl. Med. 2020, https://tinyurl.com/yc3kpu6w.

11         Recognizing the crisis at hand, Amicus BAJI administered a survey in April
12   of 2020 to its members and the communities they serve, to better understand the
13
     impact of the COVID-19 pandemic. Ex. 1, Decl. of Gyamfi ¶ 10-12. Over 700 people
14
     from across the nation replied, including persons from Washington. Id. ¶ 14. An
15
     initial review of the results reveals that college students and other respondents
16

17   experienced significant disruptions to their lives, health, work, housing, safety and

18   education due to the pandemic. This affects not only individuals, but also the broader
19   academic and social communities in which they live. Id. ¶ 18.
20
           Respondent students cited lack of funding for basic supports and living
21
     expenses, including for food, housing, school, as well as access to technology for
22

23
      BRIEF OF AMICI CURIAE                         NORTHWEST IMMIGRANT RIGHTS PROJECT
                                               11                615 Second Avenue, Suite 400
                                                                           Seattle, WA 98104
                                                                              (206) 957-8611
     Case 2:20-cv-00182-TOR     ECF No. 41-1    filed 07/13/20    PageID.834 Page 20 of 29



 1   remote learning, health care and child care. Id. ¶ 16. Others responded that they were
 2
     not likely to remain in college because they lacked financial support. Id. ¶ 17.
 3
           Sworn statements of Washingtonian college students confirm this. A.M.,
 4
     C.M.N. and S.T. are Latinx students who have been granted DACA or have applied
 5
     for asylum and have graduated from Washington high schools. Ex. 2, Decl. of A.M.
 6

 7   ¶¶ 3-4; Ex. 3, Decl. of C.M.N. ¶¶ 3-4; Ex. 4, Decl. of S.T. ¶¶ 3-4. This spring, A.M

 8   attended Evergreen State College, C.M.N. attended Western Washington University,
 9
     and S.T. attended Seattle Pacific University. Ex. 2 ¶ 5; Ex. 3 ¶ 4; Ex. 4 ¶ 5. Each was
10
     very involved in school and campus community activities, including participation in
11
     diverse campus groups that supported undocumented immigrants. Ex. 2 ¶¶ 3-6; Ex.
12
     3 ¶¶ 5-8; Ex. 4 ¶ 7. For example, before the COVID-19 outbreak forced the closure
13

14   of Evergreen, A.M. was working closely with members of the Black Student Union

15   to collaborate on a joint conference to respond to violence against a Black woman
16
     in the local community and open a dialogue among students of all backgrounds to
17
     ensure a safe, welcoming campus that promotes social justice. Ex. 2 ¶ 6. When
18
     COVID-19 hit the state and campus community, their collaborative work on campus
19
     was disrupted. Id. ¶¶ 6, 17; see also Ex. 3 ¶ 11-15, 17.
20

21         Their education and livelihoods also were undermined. A.M., for example,

22   had to take her classes remotely from home, but her mother provides babysitting
23
      BRIEF OF AMICI CURIAE                         NORTHWEST IMMIGRANT RIGHTS PROJECT
                                               12                615 Second Avenue, Suite 400
                                                                           Seattle, WA 98104
                                                                              (206) 957-8611
     Case 2:20-cv-00182-TOR     ECF No. 41-1    filed 07/13/20    PageID.835 Page 21 of 29



 1   services from the family’s home. Id. ¶ 10. Because of the noise, she needed to
 2
     purchase a portable charger to attend her virtual spring classes from the family car.
 3
     Id. Online classes were even more difficult for A.M to manage because her computer
 4
     was old, slow and needed to be replaced, and she did not have a printer. Id. ¶ 11. She
 5
     also needed better WiFi since she was taking classes from the car. Id. Because her
 6

 7   family is low-income and her father’s work has been inconsistent due to the

 8   pandemic, A.M. cannot afford these basic educational necessities. Id. ¶ 15.
 9
           Despite several setbacks, A.M. continues to serve her community by
10
     volunteering at the campus food bank and delivering food to families. Id. ¶ 12. She
11
     also has been allowed to take food home to help offset costs. Id. A.M. has not been
12
     able to secure summer employment, which she previously relied upon, in part, to
13

14   help pay for college. Id. ¶¶ 8, 17. Without access to HEERF funds, A.M. may be

15   forced to put her education on hold or to reduce her credit hours. Id. ¶¶ 13-17.
16
           C.M.N., who is at “high-risk” for contracting COVID-19 because she has been
17
     diagnosed with walking pneumonia, and is without health care, has struggled to pay
18
     for rent and food. Ex. 3 ¶¶ 11-13. Her family cannot help because her father lost his
19
     job due to COVID-19 and they are struggling to pay their own expenses. Id. ¶ 12.
20

21   C.M.N. has borrowed money from a friend and others in the community. Id. It is

22

23
      BRIEF OF AMICI CURIAE                         NORTHWEST IMMIGRANT RIGHTS PROJECT
                                               13                615 Second Avenue, Suite 400
                                                                           Seattle, WA 98104
                                                                              (206) 957-8611
     Case 2:20-cv-00182-TOR     ECF No. 41-1    filed 07/13/20    PageID.836 Page 22 of 29



 1   particularly disheartening for C.M.N. to know that basic services are being denied
 2
     to undocumented students inhumanely during a national health crisis. Id.
 3
           S.T.’s family has very limited finances and she has had to assume financial
 4
     independence as a freshman in college. Ex. 4 ¶ 9. Her stepfather lost his job due to
 5
     COVID-19. Id. ¶ 13. Her grandparents recently contracted the COVID-19 virus and
 6

 7   need funds for their medical expenses. Id. She works 30-35 hours per week as an

 8   essential frontline worker at a grocery store and has incurred significant expenses in
 9
     purchasing hygiene products and protective gear for work. Id. ¶¶ 8, 11. Her doctor
10
     has recommended that she have a procedure for her knees, but she does not have
11
     insurance or the funds to cover the medical costs. Id. ¶ 12.
12
           Because S.T. shares housing with multiple people, her WiFi is slow, which
13

14   affects her ability to attend virtual classes and complete her schoolwork. Id. ¶ 10.

15   She also had to purchase a new computer. Id. If HEERF funds were made available
16
     to her, she could use that money to offset the costs of books, purchase higher speed
17
     WiFi, secure health care, and reimburse herself for the computer cost. Id. ¶ 16. Like
18
     A.M., S.T. risks having to put her education on hold or reducing her credit hours.
19
           BAJI’s Executive Director Nana Gyamfi’s also notes the strong
20

21   interdependency between undocumented students and their school communities that

22   is at risk. Ex. 1, ¶ 19. The DOE’s eligibility restrictions jeopardize not only the
23
      BRIEF OF AMICI CURIAE                         NORTHWEST IMMIGRANT RIGHTS PROJECT
                                               14                615 Second Avenue, Suite 400
                                                                           Seattle, WA 98104
                                                                              (206) 957-8611
     Case 2:20-cv-00182-TOR    ECF No. 41-1    filed 07/13/20    PageID.837 Page 23 of 29



 1   education of the excluded individual students but also the vitality, cohesion, and
 2
     academic rigor of their college communities. Id. ¶¶ 20-21.
 3
           As stated above (supra §§ I-II), HEERF funds were intended to provide
 4
     emergency funds to universities to sustain students, campus life, and the college
 5
     community during the crisis. However, by excluding an integral group of highly
 6

 7   dedicated and promising immigrant students, the DOE’s eligibility restrictions

 8   directly interfere with Congress’ purpose of providing emergency aid.
 9
                B. Immigrant Students are Integral to Cohesive and Stable Academic
10                 Communities, but the DOE’s Restrictions Will Deprive
                   Universities of the Critical Benefits of Their Participation.
11
           The DOE’s restrictions of HEERF funds not only threaten the well-being of
12

13   immigrant students,     but jeopardize the educational environment across

14   Washington’s higher education institutions, harming all students and campus

15   communities. An estimated 454,000 undocumented students attend postsecondary
16
     institutions, including 216,000 DACA-eligible students. New American Economy
17
     and Presidents’ Alliance on Higher Education and Immigration, Undocumented
18
     Students      in    Higher     Education,       Executive          Summary           (2020)
19

20   https://tinyurl.com/ycjdrcgt. Washington’s institutions enroll the ninth highest

21   number of undocumented students in the nation, roughly 13,000, including about

22   7,000 who are DACA-eligible. Id.
23
      BRIEF OF AMICI CURIAE                        NORTHWEST IMMIGRANT RIGHTS PROJECT
                                              15                615 Second Avenue, Suite 400
                                                                          Seattle, WA 98104
                                                                             (206) 957-8611
     Case 2:20-cv-00182-TOR     ECF No. 41-1    filed 07/13/20    PageID.838 Page 24 of 29



 1         Those students contribute greatly to diverse, thriving campus communities.
 2
     Diversity across the student body, including racial and ethnic diversity, produces
 3
     profound benefits for students, institutions of higher education, and the country. See,
 4
     e.g., Fisher v. Univ. of Texas at Austin, 136 S. Ct. 2198, 2210-11 (2016). A diverse
 5
     student body “promotes cross-racial understanding, helps to break down racial
 6

 7   stereotypes, and enables students to better understand persons of different races,” id.

 8   at 2210 (citation omitted), and facilitates “enhanced classroom dialogue and the
 9
     lessening of racial isolation . . ..” Fisher v. Univ. of Texas at Austin, 570 U.S. 297,
10
     308 (2013). These benefits serve the goal of “preparing students for work and
11
     citizenship” in a diverse society. Grutter v. Bollinger, 539 U.S. 306, 331 (2003).
12
           Immigrant students excluded by the DOE’s eligibility restrictions are essential
13

14   members of their campus communities whose contributions enrich Washington’s

15   higher education institutions. According to a 2019 survey of over 1,800
16
     undocumented immigrant youth pursuing college, 52 percent of respondents
17
     indicated that they had an on- or off- campus leadership role. TheDream.US, 2018-
18
     2019 Scholar Survey (Aug. 2019) (on file with author). Institutions agree. A brief
19
     signed by 165 higher education institutions in 32 states—including several
20

21   Washington-based colleges—attests that DACA students and other immigrant

22   students are “invaluable members of our academic communities.” Brief for Amici
23
      BRIEF OF AMICI CURIAE                         NORTHWEST IMMIGRANT RIGHTS PROJECT
                                               16                615 Second Avenue, Suite 400
                                                                           Seattle, WA 98104
                                                                              (206) 957-8611
     Case 2:20-cv-00182-TOR     ECF No. 41-1    filed 07/13/20    PageID.839 Page 25 of 29



 1   Curiae Institutions of Higher Education in Support of Respondents at 13-14, Dep’t
 2
     of Homeland Sec. v. Regents of the Univ. of Cal., 2019 WL 5064961 (U.S. 2019).
 3
           University presidents also acknowledge the important role of undocumented
 4
     students. In his statement hailing the Supreme Court decision in the DACA cases,
 5
     Gonzaga University President Dr. Thayne M. McCulloh said the ruling “affirms
 6

 7   Gonzaga University’s longstanding commitment to protect and support our

 8   undocumented students and employees. The status of the DACA program . . . is a
 9
     local and personal matter, affecting students and individuals who are part of our own
10
     community.” University Statement on U.S. Supreme Court’s DACA Decision,
11
     Gonzaga University (Jun. 18, 2020) https://tinyurl.com/yd786m7y.
12
           The DOE’s restrictions on HEERF funds will push immigrant students over
13

14   the financial brink, forcing their withdrawal from college. Studies of undocumented

15   youth reveal that they face substantial financial strain during college as they
16
     generally work part-time jobs to finance their education and support their families.
17
     Zenen Jaimes Pérez, “Removing Barriers to Higher Education for Undocumented
18
     Students,”    Center     for   American        Progress      2     (December          2014),
19
     https://tinyurl.com/ybqp796c. Washington recognized the financial challenges
20

21   facing undocumented students, and the benefits of investing in its students, when it

22   approved state grants for undocumented students. Elena Hernandez, The Washington
23
      BRIEF OF AMICI CURIAE                         NORTHWEST IMMIGRANT RIGHTS PROJECT
                                               17                615 Second Avenue, Suite 400
                                                                           Seattle, WA 98104
                                                                              (206) 957-8611
     Case 2:20-cv-00182-TOR     ECF No. 41-1     filed 07/13/20    PageID.840 Page 26 of 29



 1   State Dream Act: An Investment for All Washingtonians, Washington State Budget
 2
     & Policy Center (Feb. 2014), https://tinyurl.com/yd7oc2sa.
 3
           Attrition of immigrant students causes serious disruptions to the social fabric
 4
     of an institution and the entire community of learners. Studies demonstrate that
 5
     feelings of integration in a stable community of learners is one critical aspect of
 6

 7   student well-being. See, e.g., Peter Barbatis, Underprepared, Ethnically Diverse

 8   Community College Students: Factors Contributing to Persistence, 33 J. DEV.
 9
     EDUC. 16, 24 (2010) (describing challenges by students experiencing changes to
10
     social environments). Contrary to Congress’ intent to provide funding as a
11
     community benefit for students and institutions, the DOE’s restrictions on HEERF
12
     funds would harm all students and campus communities by compromising their
13

14   institutions’ ability to address local concerns in a flexible manner.

15             C. Secretary DeVos’ Willful Disregard for the Language and Intent of
                  HEERF Funding Will Also Compromise Immigrants’ Substantial
16
                  Contributions to National and State Economies
17
           When the DOE published its IFR, Secretary Devos explained that “U.S.
18
     taxpayers have long supported U.S. students pursuing higher education, and this rule
19
     simply ensures the continuity of that well-established policy.” ECF No. 38-2 (Ex.
20

21   B). The Secretary’s purported rationale, however, is entirely absent from the

22   legislative history and language of the HEERF program. Her logic also ignores the
23
      BRIEF OF AMICI CURIAE                         NORTHWEST IMMIGRANT RIGHTS PROJECT
                                               18                 615 Second Avenue, Suite 400
                                                                            Seattle, WA 98104
                                                                               (206) 957-8611
     Case 2:20-cv-00182-TOR     ECF No. 41-1    filed 07/13/20    PageID.841 Page 27 of 29



 1   economic contributions of immigrant communities, whose access to education and
 2
     subsequent work is threatened by the DOE’s restrictions.
 3
           Immigrants—including those affected by DOE’s actions—fill critical labor
 4
     shortages in high and low-skilled jobs, increase tax revenues and consumer spending
 5
     and boost economic productivity and growth, making lasting contributions to
 6

 7   American society. Dan Kosten, Immigrants as Economic Contributors: Immigrant

 8   Tax Contributions and Spending Power, National Immigration Forum (Sep. 6, 2018)
 9
     https://tinyurl.com/ycohpups. During the COVID-19 pandemic, about 202,500
10
     DACA recipients have risked their lives on the frontlines as first responders and
11
     workers in essential occupations, including health care, education, and the food
12
     industry. Nicole Prchal Svajlenka, A Demographic Profile of DACA Recipients on
13

14   the Frontlines of the Coronavirus Response, Center for American Progress (2020),

15   https://tinyurl.com/y7c8ky88/. The resulting tax contributions of immigrants also
16
     are significant with immigrants paying about $223.6 billion in federal taxes in 2014.
17
     Dan Kosten, Immigrants as Economic Contributors: Immigrant Entrepreneurs,
18
     National Immigration Forum (Jul. 11, 2018) https://tinyurl.com/y9o6hgrt.
19
           These economic contributions are readily apparent in Washington, including
20

21   in industries where post-secondary education is a prerequisite to work. Immigrants

22   account for about 1.1 million (15 percent) of Washington’s population and 19
23
      BRIEF OF AMICI CURIAE                         NORTHWEST IMMIGRANT RIGHTS PROJECT
                                               19                615 Second Avenue, Suite 400
                                                                           Seattle, WA 98104
                                                                              (206) 957-8611
     Case 2:20-cv-00182-TOR     ECF No. 41-1    filed 07/13/20    PageID.842 Page 28 of 29



 1   percent of the state’s workforce. American Immigration Council, Immigrants in
 2
     Washington (2015) 1, 2 https://tinyurl.com/yy8h8qkp. Undocumented individuals
 3
     contribute significantly to Washington’s economic prosperity. Of the state’s overall
 4
     immigrant population, 23 percent are undocumented—accounting for about 3
 5
     percent of the state’s total population—and about 16,200 are DACA recipients. Id.
 6

 7   at 2, 4. In 2018, undocumented immigrants in the state paid about $678.7 million in

 8   federal taxes and $367.9 million in state and local taxes, including $49.8 million in
 9
     state and local taxes by DACA recipients that year. Id. at 4. During the current
10
     COVID-19 pandemic, 6,400 DACA recipients in Washington are working on the
11
     frontlines to protect families and communities. See Svajlenka, A Demographic
12
     Profile of DACA Recipients on the Frontlines of the Coronavirus Response,
13

14   https://tinyurl.com/y7c8ky88/. The DOE’s actions will disrupt the education of

15   thousands of students and will compromise their continuing contributions to
16
     Washington’s economy and its response to a national crisis. These harms provide
17
     further evidence that DOE’s eligibility restrictions are inconsistent with Congress’
18
     intent to stabilize academic communities during the pandemic.
19
                                      CONCLUSION
20

21         For the reasons stated above, Amici respectfully urge this Court to grant

22   Plaintiff’s Motion for Partial Summary Judgment.
23
      BRIEF OF AMICI CURIAE                         NORTHWEST IMMIGRANT RIGHTS PROJECT
                                               20                615 Second Avenue, Suite 400
                                                                           Seattle, WA 98104
                                                                              (206) 957-8611
     Case 2:20-cv-00182-TOR     ECF No. 41-1    filed 07/13/20    PageID.843 Page 29 of 29



 1         Dated: July 13, 2020                     Respectfully submitted,
 2
      NORTHWEST IMMIGRANT
 3    RIGHTS PROJECT

 4    s/Matt Adams
      Matt Adams, WSBA #28287
 5    NORTHWEST IMMIGRANT
      RIGHTS PROJECT
 6
      615 Second Avenue, Suite 400
 7    Seattle, WA 98104
      Phone: (206) 957-8611
 8    matt@nwirp.org
 9
      To Appear Pro Hac Vice:
10
      Nicholas Espiritu                         David Hinojosa
11    Sarah Kim Pak                             Genevieve Bonadies Torres
      Kevin Herrera                             LAWYERS’ COMMITTEE FOR
12    Tanya Broder                              CIVIL RIGHTS UNDER LAW
      NATIONAL IMMIGRATION                      1500 K Street, NW, Suite 900
13
      LAW CENTER                                Washington, DC 20005
14    3450 Wilshire Boulevard, #108-62          Phone: (202) 662-8600
      Los Angeles, CA 90010                     dhinojosa@lawyerscommittee.org
15    (213) 639-3900                            gbonadies@lawyerscommittee.org
      espiritu@nilc.org
16
      kimpak@nilc.org
17    herrera@nilc.org
      broder@nilc.org
18

19    Attorneys for Amici Curiae
20

21

22

23
      BRIEF OF AMICI CURIAE                         NORTHWEST IMMIGRANT RIGHTS PROJECT
                                               21                615 Second Avenue, Suite 400
                                                                           Seattle, WA 98104
                                                                              (206) 957-8611
